United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois  60604

                                     AMENDED April 13, 2011
                                         April 11, 2011



By the Court:

No. 09‐3975

EMPRESS CASINO JOLIET CORPORATION,                        Appeal from the 
an Illinois Corporation, et al.,                          United States District Court for the
                      Plaintiffs‐Appellants,              Northern District of Illinois, 
                                                          Eastern Division.
        v.
                                                          No. 1:09‐cv‐03585
BALMORAL RACING CLUB, INC.,
MAYWOOD PARK TROTTING ASSOCIATION, Matthew F. Kennelly, 
INC., ARLINGTON PARK RACECOURSE, LLC, Judge.
FAIRMOUNT PARK, INC., and 
HAWTHORNE RACE COURSE, INC.,
                 Defendants‐Appellees.



                                              O R D E R

      The petitions for rehearing en banc filed on March 16, 2011, by Defendants‐Appellees
Balmoral Racing Club, Inc., and Maywood Park Trotting Association, Inc., and also by
Defendants‐Appellees Arlington Park Racecourse, LLC, Fairmount Park, Inc., and
Hawthorne Race Course, Inc., are hereby granted.1

       The parties to consolidated appeal No. 10‐1019 did not seek rehearing en banc;
therefore, rehearing is granted solely in No. 09‐3975.  With respect to that appeal, the panel’s
judgment and pages 23 to 42 of the panel’s opinion are vacated.  Reargument will be
scheduled in a later order.



        1
          Circuit Judges Joel M. Flaum, Ilana Diamond Rovner, and Ann Claire Williams did not
participate in the consideration of these petitions for rehearing.